In this action to compel specific performance of a contract claimed to have been made by' defendants Davis to sell to plaintiff a parcel of real property, plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Richmond County, dated December 5, 1969, which inter alia granted defendants’ motion for summary judgment. Order and judgment modified, on the law, by striking therefrom all the decretal provisions except that which denied plaintiff’s cross motion for summary judgment and by substituting therefor a provision denying defendants’ motion. As so modified, order and judgment affirmed, with $10 costs and disbursements to plaintiff. Defendant vendors allege that the memorandum relied upon by plaintiff as the contract of sale did not contain material terms of the financing agreement, which terms were allegedly left for future negotiation. However, the memorandum appears to contain all material terms relative to financing and, in our opinion, it cannot be said as a matter of law that any material terms were left for future negotiation. Therefore, defendants’ motion for summary judgment should have been denied (cf. MacLaeon v. Lipchitz, 56 N. Y. S. 2d 609, affd. 269 App. Div. 953). Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.